EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-3, 5-15, 17-19 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Onvlee et al. discloses a system (Figs. 1-3), comprising: 
one or more masks (MA); 
a mask library that is configured to store the one or more masks (paragraph [0068]); 
a mask stage (MT) configured to secure the one or more masks thereon (as shown in Figs. 1-3); and 
a first cleaning structure that is located within the chamber (paragraph [0098] teaches cleaning in the vacuum environment) configured to remove contaminant particles from a surface of the one or more masks using a sticky material or using an electrostatic force generated by a current-driven electrostatic force generator (as shown in Figs. 6-9, see also paragraphs [0085], [0104]-[0107] teaches wherein a layer of tape may be an insulating material that is charged to attract particle contamination via electrostatic interactions),and 

Sho discloses a mask cleaner inside of vacuum chamber (paragraph [0029]) and wherein the mask stages are taken outside of the vacuum chamber to be cleaned (paragraphs [0036]-[0037]).
Nakajima et al. discloses a method of pressing a particle catching layer of a cleaning reticle onto the reticle stage, wherein a dummy reticle for removing particles where the substrate is, the same as a substrate of a normal reticle for exposure (paragraph [0029]). Specifically, Nakajima et al. discloses wherein in an actuator presses the cleaning reticle onto the reticle stage to enable the cleaning of the stage (paragraph [0043]-[0044]). Further, Nakajima et al. discloses wherein the dummy reticles for removing particles is stored in a library that stores multiple reticles, an actuator that transfers the reticles between the library and the reticle stage, and the like also are provided in the vacuum chamber (paragraphs [0040]-[0047]).
However, the combination of Onvlee et al., Sho and Nakajima et al. does not teach a first cleaning structure that is located within the chamber and configured to remove contaminant particles from a surface of the one or more masks using a sticking material or using an electrostatic force generated by a current-driven electrostatic force generator, wherein a shape and a dimension of the first cleaning structure are configured such that the first cleaning structure is capable of being stored in the mask library within the chamber; and a second cleaning 
Accordingly, the prior art fails to teach or fairly suggest a system requiring “a first cleaning structure that is located within the chamber and configured to remove contaminant particles from a surface of the one or more masks using a sticking material or using an electrostatic force generated by a current-driven electrostatic force generator, wherein a shape and a dimension of the first cleaning structure are configured such that the first cleaning structure is capable of being stored in the mask library within the chamber; and a second cleaning structure that is different from the first cleaning structure, wherein the second cleaning structure is located outside the chamber and directly attached to an external wall of the chamber via a robotic arm, and wherein the second cleaning structure is configured to remove contaminant particles from a surface of the mask stage using the sticking material or using the electrostatic force”, in the combination required by the claim.

With respect to claims 14 and 18, Onvlee et al. discloses a chamber of a semiconductor fabrication system (Figs. 1-3) / a method (Figs. 10 and 11), comprising: 
a plurality of extreme ultraviolet (EUV) lithography masks (MA); 
a mask library configured to store the EUV lithography masks (paragraph [0068]); 
a mask handler configured to transfer the EUV lithography masks (paragraph [0074]); 
a mask stage (MT) configured to secure at least one of the EUV lithography masks thereon (as shown in Figs. 1-3); and 
a first cleaning module that resides within the chamber and contains a first attraction mechanism to clean the EUV lithography masks, wherein the first cleaning module is attached to an interior surface of the chamber via a first robotic arm (as shown in Figs. 6-9, see also paragraph [0098] teaches cleaning in the vacuum environment); 
a second cleaning structure that is different from the first cleaning structure and configured to remove contaminant particles from a surface of the mask stage using the sticking material or using the electrostatic force (paragraphs [0085] and [0086] teaches wherein cleaning systems maybe included at each location around the patterning device, such that one or more cleaning systems can remain stationary and wherein the cleaning systems is used to clean the mask and the mask stage);
wherein: the attraction mechanism includes a sticking material or a current-driven electrostatic force generator  and attracts contaminant particles from surfaces of the EUV masks or the mask stage (as shown in Figs. 6-9, see also paragraphs [0085], [0106]-[0107] teaches wherein a layer of tape may be an insulating material that is charged to attract particle contamination via electrostatic interactions).

Nakajima et al. discloses a method of pressing a particle catching layer of a cleaning reticle onto the reticle stage, wherein a dummy reticle for removing particles where the substrate is, the same as a substrate of a normal reticle for exposure (paragraph [0029]). Specifically, Nakajima et al. discloses wherein in an actuator presses the cleaning reticle onto the reticle stage to enable the cleaning of the stage (paragraph [0043]-[0044]). Further, Nakajima et al. discloses wherein the dummy reticles for removing particles is stored in a library that stores multiple reticles, an actuator that transfers the reticles between the library and the reticle stage, and the like also are provided in the vacuum chamber (paragraphs [0040]-[0047]).
However, the combination of Onvlee et al., Sho and Nakajima et al. does not teach a first cleaning module that resides within the chamber and contains a first attraction mechanism to clean the EUV lithography masks, wherein the first cleaning module is attached to an interior surface of the chamber via a first robotic arm; a second cleaning module that resides outside the chamber and contains a second attraction mechanism to clean the mask stage, wherein the second cleaning module is directly attached to an external surface of the chamber via a second robotic arm, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Onvlee et al., Sho and Nakajima et al. such that the second cleaning module is directly attached to an external surface of the chamber via a second robotic arm, see pages 7-9 of the remarks.


Claims 2-13, 15, 17-19 and 21-23 are allowable by virtue of their dependency on claims 1, 14 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882